DETAILED ACTION
This is on the merits of Application No. 16/322486, filed on 02/01/2019. Claims 1-14 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/01/2019, 01/15/2020, 09/15/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claim 1. Particularly, the control part adjusts the opening degree of the valve on the basis of a pressure of the oil in the output-side oil channel measured by the pressure sensor and a rotational speed of the driven shaft while monotonically increasing the rotational speed of the drive part during a connection period in which the drive shaft and the driven shaft are connected by the hydraulic clutch. Asano (US 2009/0032360) is the closest prior art of record. Asano does not disclose the above limitation. It would not have been obvious to have the opening degree of the valve be controlled based on a pressure of the oil and a rotational speed of the driven shaft while also monotonically increasing the rotational speed of the drive part during a connection period of the hydraulic clutch without using improper hindsight. While controlling a degree of the valve may be known and monotonically increasing rotation speed of the drive part, the novel concept is to connect a clutch by monotonically increasing the rotational speed of the drive part while controlling the opening degree of the valve, that opening degree being dependent on a pressure of the oil and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kohlbock (US 2010/0155192) discloses a hydraulic system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659